UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 27, 2012 Eagle Bulk Shipping Inc. (Exact name of registrant as specified in its charter) Republic of the Marshall Islands 001-33831 98-0453513 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS employer identification no.) 477 Madison Avenue New York, New York (Address of principal executive offices) (Zip Code) (Registrant's telephone number, including area code):(212) 785-2500 (Former Name or Former Address, if Changed Since Last Report): None Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [_]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.01 ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT Eagle Bulk Shipping Inc. (the "Company") has previously reported its Sixth Amendatory and Commercial Framework Implementation Agreement (the "Sixth Amendment"), entered into on September 26, 2011, with its lenders.The Company and its lenders have extended the expiration date of the Sixth Amendment to May 31, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EAGLE BULK SHIPPING INC. (registrant) Dated: April 30, 2012 By: /s/ Alan S. Ginsberg Name: Alan S. Ginsberg Title: Chief Financial Officer
